UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

pete eee xX
PETER JOHN RODRIGUEZ, :
Plaintiff,
ORDER
Vv.
21 CV 2358 (VB) (JCM)
COMMISSIONER OF SOCIAL SECURITY, :
Defendant. :
no te eee ene ene een neeneeeneceeeeeeeeeeenen x

 

By Order dated March 19, 2021, (Doc. #7), the Court referred this case to Magistrate
Judge Judith C. McCarthy for a report and recommendation.

To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster
disposition of this matter, it is hereby ORDERED that the parties must discuss whether they are
willing to consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before the
assigned Magistrate Judge.

If both parties consent to proceed before the Magistrate Judge, counsel for the defendant
must, by no later than June 4, 2021, file a letter with the Court, with an attached fully executed
Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form, the blank form for
which is attached to this order (and also available at
https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf). Ifthe Court approves that form,
all further proceedings will then be conducted before the assigned Magistrate Judge rather than
before me. An information sheet on proceedings before magistrate judges is also attached to this
Order. Any appeal would be taken directly to the United States Court of Appeals for the Second
Circuit.

If either party does not consent to conducting all further proceedings before the assigned
Magistrate Judge, defendant’s counsel shall file a letter by no later than June 4, 2021, advising
the Court that the parties do not consent, but without disclosing the identity of the party or
parties who do not consent. The parties are free to withhold consent without negative
consequences.

Dated: May 21, 2021
White Plains, NY
SO ORDERED:

Vue

Vincent L. Briccetti
United States District Judge

 

 

 
